Exhibit 10.3


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of February 1, 2018, by
and between Parsley Energy, Inc., a Delaware corporation (the “Corporation”),
and Carrie Endorf (“Indemnitee”).


RECITALS:
WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Corporation or business enterprise itself;
WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining such persons is
detrimental to the best interests of the Corporation and its stockholders and
that the Corporation should act to assure such persons that there will be
increased certainty of such protection in the future;
WHEREAS, (i) the Amended and Restated Bylaws of the Corporation (as may be
amended, the “Bylaws”) require indemnification of the officers and directors of
the Corporation, (ii) Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (“DGCL”) and
(iii) the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Corporation and members of the Board,
officers and other persons with respect to indemnification;
WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Corporation (as may
be amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder; and
WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Corporation without adequate protection, (iii) the Corporation desires
Indemnitee to serve in such capacity, and (iv) Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Corporation on the condition that he be so indemnified.









--------------------------------------------------------------------------------




AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:
Section 1.Definitions. (a) As used in this Agreement:
“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.
“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Corporation or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Corporation.
“Disinterested Director” shall mean a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
“Enterprise” shall mean the Corporation and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Corporation as a director, officer, employee, agent or fiduciary.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 12(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing. “Expenses”
shall not include “Liabilities.”
“Indemnity Obligations” shall mean all obligations of the Corporation to
Indemnitee under this Agreement, including the Corporation’s obligations to
provide indemnification to Indemnitee and advance Expenses to Indemnitee under
this Agreement.


2

--------------------------------------------------------------------------------




“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five (5)
years has been, retained to represent: (i) the Corporation or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.
“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.
“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Corporation or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Corporation, by
reason of any actual or alleged action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director or officer of the Corporation, or by
reason of the fact that he is or was serving at the request of the Corporation
as a director, officer, employee or agent of another corporation, limited
liability company, partnership, joint venture, trust or other enterprise, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement can
be provided under this Agreement
(b)    For the purpose hereof, references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Corporation” shall include any service as a director,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants or beneficiaries; and a Person who
acted in good faith and in a manner he reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.


3

--------------------------------------------------------------------------------




Section 2.    Indemnity in Third-Party Proceedings. The Corporation shall
indemnify and hold harmless Indemnitee, to the fullest extent permitted by
applicable law, from and against all Liabilities and Expenses suffered or
reasonably incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding (other than any Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor), or any claim, issue or matter
therein.
Section 3.    Indemnity in Proceedings by or in the Right of the Corporation.
The Corporation shall indemnify and hold harmless Indemnitee, to the fullest
extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding brought by or in the right of the Corporation to
procure a judgment in its favor, or any claim, issue or matter therein. No
indemnification for Liabilities and Expenses shall be made under this Section 3
in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Corporation, unless and only to
the extent that the Delaware Court of Chancery or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to such indemnification.
Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Sections 2 or 3 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue
or matter therein, in whole or in part, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved
Proceeding, claim, issue or matter. For purposes of this Section 4 and without
limitation, the termination of any Proceeding or claim, issue or matter in such
a Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
Section 5.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise a participant in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified against all Expenses
suffered or incurred (or, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection therewith.
Section 6.    Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3 or 4 hereof, the Corporation shall indemnify Indemnitee to the
fullest extent permitted by applicable law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Corporation to procure a judgment in its favor) against all
Liabilities and Expenses suffered or reasonably incurred by Indemnitee in
connection with such Proceeding, including but not limited to:


4

--------------------------------------------------------------------------------




(a)    the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and
(b)    the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 7.    Exclusions. Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee:
(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy obtained by the Corporation except with respect to
any excess beyond the amount paid under such insurance policy;
(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;
(c)    except as provided in Section 12(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Corporation or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Corporation provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law; or
(d)    if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
Section 8.    Advancement. In accordance with the pre-existing requirements of
the Bylaws, and notwithstanding any provision of this Agreement to the contrary,
the Corporation shall advance, to the extent not prohibited by applicable law,
the Expenses reasonably incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within thirty (30) days after the
receipt by the Corporation of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all Expenses
reasonably incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the
Corporation to support the advances claimed. Indemnitee shall qualify for
advances upon the execution and delivery to the Corporation of this Agreement,
which shall constitute an undertaking providing that Indemnitee undertakes to
repay the amounts advanced to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Corporation. This Section 8
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 7 hereof.


5

--------------------------------------------------------------------------------




Section 9.    Procedure for Notification and Defense of Claim.
(a)    Indemnitee shall promptly notify the Corporation in writing of any
Proceeding with respect to which Indemnitee intends to seek indemnification or
advancement hereunder following the receipt by Indemnitee of written notice
thereof. The written notification to the Corporation shall include a description
of the nature of the Proceeding and the facts underlying the Proceeding. To
obtain indemnification under this Agreement, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding. Any delay or
failure by Indemnitee to notify the Corporation hereunder will not relieve the
Corporation from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay or failure in so notifying
the Corporation shall not constitute a waiver by Indemnitee of any rights under
this Agreement. The Secretary of the Corporation shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.
(b)    In the event Indemnitee is entitled to indemnification and/or advancement
with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel selected by Indemnitee and approved by the Corporation to
defend Indemnitee in such Proceeding, at the sole expense of the Corporation
(which approval shall not be unreasonably withheld, conditioned or delayed), or
(ii) have the Corporation assume the defense of Indemnitee in such Proceeding,
in which case the Corporation shall assume the defense of such Proceeding with
counsel selected by the Corporation and approved by Indemnitee (which approval
shall not be unreasonably withheld, conditioned or delayed) within ten (10) days
of the Corporation’s receipt of written notice of Indemnitee’s election to cause
the Corporation to do so. If the Corporation is required to assume the defense
of any such Proceeding, it shall engage legal counsel for such defense, and the
Corporation shall be solely responsible for all fees and expenses of such legal
counsel and otherwise of such defense. Such legal counsel may represent both
Indemnitee and the Corporation (and any other party or parties entitled to be
indemnified by the Corporation with respect to such matter) unless, in the
reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Corporation (or any other such party or
parties) or there are legal defenses available to Indemnitee that are not
available to the Corporation (or any such other party or parties).
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate counsel at its
own expense. The party having responsibility for defense of a Proceeding shall
provide the other party and its counsel with all copies of pleadings and
material correspondence relating to the Proceeding. Indemnitee and the
Corporation shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Corporation or Indemnitee assumes the defense thereof. Indemnitee may not settle
or compromise any Proceeding without the prior written consent of the
Corporation, which consent shall not be unreasonably withheld, conditioned or
delayed. The Corporation may not settle or compromise any Proceeding without the
prior written consent of Indemnitee.


6

--------------------------------------------------------------------------------




Section 10.    Procedure Upon Application for Indemnification.
(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by the Corporation is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made (i) if Indemnitee shall request such determination
be made by Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Corporation; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Corporation (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
The Corporation will not deny any written request for indemnification hereunder
made in good faith by Indemnitee unless a determination as to Indemnitee’s
entitlement to such indemnification described in this Section 10(a) has been
made. The Corporation agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Liabilities and Expenses arising out of or relating to this
Agreement or its engagement pursuant hereto.
(b)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel shall be selected by the Corporation within ten (10) days of
the Submission Date (the cost of such Independent Counsel to be paid by the
Corporation), (ii) the Corporation shall give written notice to Indemnitee
advising it of the identity of the Independent Counsel so selected and
(iii) Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Corporation Indemnitee’s written
objection to such selection. Such objection by Indemnitee may be asserted only
on the ground that the Independent Counsel selected does not meet the
requirements of “Independent Counsel” as defined in this Agreement. If such
written objection is made and substantiated, the Independent Counsel selected
shall not serve as Independent Counsel unless and until Indemnitee withdraws the
objection or a court has determined that such objection is without merit. Absent
a timely objection, the person so selected shall act as Independent Counsel. If
no Independent Counsel shall have been selected and not objected to before the
later of (i) thirty (30) days after the later of submission by Indemnitee of a
written request for indemnification pursuant to Section 10(a) hereof (the
“Submission Date”) and (ii) ten (10) days after the final disposition of the
Proceeding, each of the Corporation and Indemnitee shall select a law firm or
member of a law firm meeting the qualifications to serve as Independent Counsel,
and such law firms or members


7

--------------------------------------------------------------------------------




of law firms shall select the Independent Counsel. Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 12(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
Section 11.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by applicable law, presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 9(a) of this Agreement,
and the Corporation shall, to the fullest extent not prohibited by applicable
law, have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption. Neither the failure of the Corporation (including by its
directors or independent legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation (including
by its directors or independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
(b)    Subject to Section 12(e) hereof, if the person, persons or entity
empowered or selected under Section 10 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Corporation of the request
therefore, the requisite determination of entitlement to indemnification shall,
to the fullest extent not prohibited by applicable law, be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent a
prohibition of such indemnification under applicable law; provided, however,
that such 60-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if (i) the determination is to be made by
Independent Counsel and Indemnitee objects to the Corporation’s selection of
Independent Counsel and (ii) the Independent Counsel ultimately selected
requires such additional time for the obtaining or evaluating of documentation
or information relating thereto; provided further, however, that such 60-day
period may also be extended for a reasonable time, not to exceed an additional
sixty (60) days, if the determination of entitlement to indemnification is to be
made by the stockholders of the Corporation.
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
(d)    Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied


8

--------------------------------------------------------------------------------




to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with the
reasonable care by the Enterprise. The provisions of this Section 11(d) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct
set forth in this Agreement.
(e)    Actions of Others. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
Section 12.    Remedies of Indemnitee.
(a)    Subject to Section 12(e) hereof, in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement is not timely made
pursuant to Section 8 of this Agreement, (iii) no determination of entitlement
to indemnification shall have been made pursuant to Section 10(a) of this
Agreement within ninety (90) days after receipt by the Corporation of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Sections 4 or 5 or the last sentence of Section 10(a) of this
Agreement within ten (10) days after receipt by the Corporation of a written
request therefor, (v) payment of indemnification pursuant to Sections 2, 3 or 6
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Corporation or any other Person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of Indemnitee’s entitlement to
such indemnification or advancement. Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. The Corporation shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.
(b)    In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12 the Corporation shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.
(c)    If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a prohibition of such
indemnification under applicable law.


9

--------------------------------------------------------------------------------




(d)    The Corporation shall, to the fullest extent not prohibited by applicable
law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Corporation is bound by all
the provisions of this Agreement. It is the intent of the Corporation that
Indemnitee not be required to incur Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. The
Corporation shall indemnify Indemnitee against any and all such Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Corporation of a written request therefore) advance, to the extent not
prohibited by applicable law, such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Corporation under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Corporation, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be.
(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding; provided
that, in absence of any such determination with respect to such Proceeding, the
Corporation shall advance Expenses with respect to such Proceeding.
Section 13.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    The Corporation hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement and insurance provided by one or more
Persons with whom or which Indemnitee may be associated. The Corporation hereby
acknowledges and agrees that (i) the Corporation shall be the indemnitor of
first resort with respect to any Proceeding, Expense, Liability or matter that
is the subject of the Indemnity Obligations, (ii) the Corporation shall be


10

--------------------------------------------------------------------------------




primarily liable for all Indemnity Obligations and any indemnification afforded
to Indemnitee in respect of any Proceeding, Expense, Liability or matter that is
the subject of Indemnity Obligations, whether created by applicable law,
organizational or constituent documents, contract (including this Agreement) or
otherwise, (iii) any obligation of any other Persons with whom or which
Indemnitee may be associated to indemnify Indemnitee or advance Expenses or
Liabilities to Indemnitee in respect of any Proceeding shall be secondary to the
obligations of the Corporation hereunder, (iv) the Corporation shall be required
to indemnify Indemnitee and advance Expenses or Liabilities to Indemnitee
hereunder to the fullest extent provided herein without regard to any rights
Indemnitee may have against any other Person with whom or which Indemnitee may
be associated or insurer of any such Person and (v) the Corporation irrevocably
waives, relinquishes and releases any other Person with whom or which Indemnitee
may be associated from any claim of contribution, subrogation or any other
recovery of any kind in respect of amounts paid by the Corporation hereunder. In
the event any other Person with whom or which Indemnitee may be associated or
their insurers advances or extinguishes any liability or loss which is the
subject of any Indemnity Obligation owed by the Corporation or payable under any
Corporation insurance policy, the payor shall have a right of subrogation
against the Corporation or its insurer or insurers for all amounts so paid which
would otherwise be payable by the Corporation or its insurer or insurers under
this Agreement. In no event will payment of an Indemnity Obligation by any other
Person with whom or which Indemnitee may be associated or their insurers affect
the obligations of the Corporation hereunder or shift primary liability for any
Indemnity Obligation to any other Person with whom or which Indemnitee may be
associated. Any indemnification, insurance or advancement provided by any other
Person with whom or which Indemnitee may be associated with respect to any
Liability arising as a result of Indemnitee’s Corporate Status or capacity as an
officer or director of any Person is specifically in excess over any Indemnity
Obligation of the Corporation or any collectible insurance (including but not
limited to any malpractice insurance or professional errors and omissions
insurance) provided by the Corporation under this Agreement.
(c)    To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Corporation or of any other Enterprise, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies and such policies shall provide
for and recognize that the insurance policies are primary to any rights to
indemnification, advancement or insurance proceeds to which Indemnitee may be
entitled from one or more Persons with whom or which Indemnitee may be
associated to the same extent as the Corporation’s indemnification and
advancement obligations set forth in this Agreement. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Corporation has
director and officer liability insurance in effect, the Corporation shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such Proceeding in accordance with the terms of such policies.
(d)    In the event of any payment under this Agreement, the Corporation shall
not be subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided


11

--------------------------------------------------------------------------------




to Indemnitee from any other person or entity with whom Indemnitee may be
associated; provided, however, that the Corporation shall be subrogated to the
extent of any such payment of all rights of recovery of Indemnitee under
insurance policies of the Corporation or any of its subsidiaries.
(e)    The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.
Section 14.    Duration of Agreement; Not Employment Contract. This Agreement
shall continue until and terminate upon the latest of: (i) ten (10) years after
the date that Indemnitee shall have ceased to serve as a director, officer,
employee or agent of the Corporation or any other Enterprise and (ii) the date
of final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. This Agreement shall not be
deemed an employment contract between the Corporation (or any of its
subsidiaries or any other Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Corporation (or any of its
subsidiaries or any other Enterprise), if any, is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Corporation (or any of its subsidiaries or any other Enterprise), other
applicable formal severance policies duly adopted by the Board, or, with respect
to service as a director of the Corporation, by the Certificate of
Incorporation, the Bylaws or the DGCL.
Section 15.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 16.    Enforcement.
(a)    The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer, employee or agent of the
Corporation, and the Corporation acknowledges that Indemnitee is relying upon
this Agreement in serving as a director, officer, employee or agent of the
Corporation.


12

--------------------------------------------------------------------------------




(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws and applicable law, and shall not be deemed a
substitute therefore, nor diminish or abrogate any rights of Indemnitee
thereunder.
Section 17.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.
Section 18.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:
(a)    If to Indemnitee, at such address as Indemnitee shall provide to the
Corporation.
(b)    If to the Corporation to:
Parsley Energy, Inc.
303 Colorado Street, Suite 3000
Austin, Texas 78701
Attention: Board of Directors
or to any other address as may have been furnished to Indemnitee by the
Corporation.
Section 19.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Corporation and Indemnitee
as a result of the event(s) and transaction(s) giving cause to such Proceeding;
and (ii) the relative fault of the Corporation (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and
transaction(s).
Section 20.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the


13

--------------------------------------------------------------------------------




Corporation and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Chancery Court of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.
Section 21.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
Section 22.    Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.


[Signatures Follow]




14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
PARSLEY ENERGY, INC.
 
INDEMNITEE
 
 
 
 
 
By:
/s/ Colin Roberts
 
/s/ Carrie Endorf
Name:

Colin Roberts
 
Name: Carrie Endorf
Title:
EVP—General Counsel
 
Title: Vice President—Reservoir Engineering and Planning
 
 
 
 





Signature Page to Indemnification Agreement